Per Curiam,
These appeals are from decrees continuing, until further order of the court, preliminary injunctions restraining the defendant from interfering with the connection of the tracks of the plaintiff’s road with its own and from entering on the plaintiff’s right of way. They relate to the same subject-matter and were argued together. Apparently there was sufficient ground for the action of the court in awarding the ínjúnction and there is no reason why this court should depart from the established practice not to consider the merits until the cases are presented after final hearing in the common pleas.
The appeals are dismissed.